BAKER, Circuit Judge,
after stating the facts, delivered the opinion-of the court.
Section 37, Act June 13, 1898, c. 448, 30 Stat. 464 [U. S. Comp. St. 1901, p. 3306], exacts revenue from all persons engaged in certain, businesses, provided such persons come within a certain condition. The businesses are refining petroleum, refining sugar, and transporting oil or other products through pipelines owned or controlled by the transporter. The condition is that the persons engaged in those-businesses have gross annual receipts from their respective businesses in excess of $350,000.
The business of mining natural gas and selling it to consumers was not taxed. That was the only business in which defendant in error engaged or had authority to engage, and from that business alone its entire income was derived. As well tax artificial gas companies and water companies, because in their businesses of getting and selling gas and water to their customers they use pipe lines as means ;of delivery. As well include within a tax on the gross receipts of parcel-delivery companies the total sales of a dry goods house that uses its own conveyances as a means of delivering parcels of goods sold to its customers. Carothers v. Philadelphia Co., 118 Pa. 485, 13 Atl. 314;. United States v. Northwestern Ohio Natural Gas Co., 141 Fed. 198.
If defendant in error had engaged in a business within the statute, then receipts derived from every facility for promoting that business-would be within the statute. Spreckels Sugar Refining Co. v. McClain, 193 U. S. 397, 34 Sup. Ct. 376, 48 L. Ed. 496. But since the business-was not within the statute, receipts (benefits in promoting or cheapening the business) derived from facilities used in carrying on the business are inseparable from the receipts of the business, and are therefore not within the statute.
The judgment is affirmed.